DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 12/13/2021 regarding claims 1-30 in the remarks are fully considered but not persuasive.

(i)	Applicant argues that the cited portion(s) of Wang fail to teach “estimating a channel of the second SSB based on the decoded first SSB” (please see page 8 under arguments and remarks). Applicant further argues that Wang does not teach any channel estimation and that energy detection of a signal cannot be equated to a channel estimate (please see page 8 under arguments and remarks).
(i)	(Response) Examiner relied on paragraphs [0130], [0132] and [0150] in addressing the above limitation(s). According to paragraph [0130], the terminal is provided with information of a common signal which does not contain service data (i.e. without interference). Please note that said common signal as defined earlier in paragraph [0117] could be an SSB and thus said first SSB. To determine that there is co-channel interference, the terminal obtains signal energy intensity of the received signal containing the common signal received in the historical time period (i.e. common signal which does not contain service data), please see paragraph [0130]. The signal energy strength/intensity of the common signal received in the historical time period + signal energy strength of the common signal mixed with service data (construed as said second SSB) is compared to both low and high thresholds (please see paragraph [0132] as relied upon in the previous office action). If the combination is greater than both thresholds then it is indicative of how strong the co-frequency interference is in the current time period. Therefore, contrary to applicant’s arguments that said energy detection cannot be equated to channel estimation, the measure of co-frequency interference in a time resource based on the energy strength of a combination of common signals is a measure of a channel estimation since it indicates how much (in terms of energy) unwanted signals are present in the overlapping time-frequency resource (please see paragraph [0132]). 

(ii)	Applicant also argues that paragraph [0142] of Wang does not teach the limitation(s) of “reconstructing the second SSB based on the estimated channel” especially since paragraph [0142] recites “Optionally, the characteristic information includes any one or more of soft bit information, bit information, and RE symbol information of a common signal sent in a historical time period” and paragraph [0143] (please see page 9 under arguments and remarks). In other words, “characteristic information” reconstructs the signal based on said bit information and modulation coding formation but not based on estimated channel.
(ii)	(Response) In as much as paragraph [0142] defines said characteristic information as said one or more soft bit information, other methods use the characteristic information indicative of interference characteristic (please see prior paragraphs such as [0134] and [0141]) as a way of separating the desired signal from the mixed signal containing business data and the common signal. For example, based on the characteristic information (i.e. interference characteristics as disclosed in paragraph [0134]), the terminal uses the statistical characteristic information as interference characteristic input factor in suppressing the business data and the common signal. 

(iii)	Applicant also argues that paragraph [0142] of Wang does not teach the limitation of “wherein estimating the channel of the second SSB based on the decoded first SSB comprises predicting data bits of a second BCH of the second SSB” as recited in dependent claim 3 (please see pages 9-10 under arguments and remarks).
(iii)	(Response) Paragraph [0142] of Wang discloses said soft bit information as said characteristic information is used in reconstructing the reconstructed signal corresponding to the common signal. Specifically, separating the signal from the mixed signal based on the characteristic information is a way of predicting the received signal since the desired signal is recovered from a mixture of data and a common signal.

(iv)	Applicant also argues that the previously applied prior art of Tang (US PG Pub. No. 2021/0045130) does not teach “wherein the estimating the channel of the second SSB based on the decoded first SSB comprises using decoded symbols of the first SSB as pilot symbols” as recited in dependent claim 4 is not taught by the prior art (please see page 10 under arguments and remarks).
st and 72nd RE. Said signal occupying 71st and 72nd RE is a new SSB signal. 

Response to Amendments
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3, 10, 11, 13, 20, 21, 23, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (WO 2019/201350) (please refer the attached document with machine translation).
As per claim 1:
Wang teaches a method of wireless communication (see paragraphs [0007], [0008], discloses a method of canceling or at least reducing co-channel interference existing between service data and common signal. The method may be implemented by the terminal device), comprising:
receiving a first synchronization signal block (SSB) including a first broadcast channel (BCH) from a second base station other than a serving base station (paragraph [0096], discloses subsequent terminal devices receive the periodically sent common signal PBCH and DMRS, please see paragraph [0119]);
decoding the first SSB (see paragraphs [0070], [0071], the terminal device comprise of decoder 8043 for decoding all downlink signals as input samples):
determining, based on the first SSB and the first BCH, that a physical downlink shared channel (PDSCH) scheduled by the serving base station will overlap with a second SSB from the second base station (see paragraphs [0017], [0127], [0141], using the statistical characteristic information of the previously sent SSB (i.e. construed as said first SSB) from the adjacent cell, the terminal device determines that service data overlaps in the same time-frequency resource as another common signal/SSB signal and thus co-frequency interference in the transmitted SSB is detected. Please note that said service data is scheduled data (PDSCH) received (please see paragraph [0141]). Note: As explained earlier, the common signal is an SSB signal including said PBCH, please see paragraph [0126]);
estimating a channel of the second SSB based on the decoded first SSB (see paragraphs [0130], [0150], as part of the interference cancellation process, the terminal device determines the region/time-frequency resource where the common signal/SSB signal is received. Specifically, the terminal device determines the signal energy intensity of the common signal/SSIB signal in the mixed signal is strong, please see paragraph [0132]);
reconstructing the second SSB based on the estimated channel (see paragraph [0142], the terminal device may reconstruct the signal corresponding to the common signal/SSB signal ;
removing the reconstructed second SSB from the PDSCH (see paragraph [0162], discloses if the signal energy intensity is greater than the target threshold, the terminal device deletes the signal carried by the time-frequency resource where the common signal is located and the time-frequency resource where the service data is overlapping. Other methods include demodulating and decoding the signal after the interference cancellation process and/or deleting the processed signal, please see paragraph [0167]. Note: As explained earlier, the service data is PDSCH, please see paragraph [0141]);
and decoding the PDSCH (see paragraph [0164], discloses the terminal device demodulates and decodes the signal after the interference cancellation process).
As per claim 3:
Wang teaches the method of claim 1, wherein estimating the channel of the second SSB based on the decoded first SSB comprises predicting data bits of a second BCH of the second SSB (see paragraph [0142], discloses the terminal uses the characteristics information including any one or more soft bit information, bit information and RE symbol information of a common signal sent in a historical period (construed as said first SSB) in reconstructing signal corresponding to the another common/SSB signal).
As per claim 10:
Wang teaches the method of claim 1, wherein receiving the first SSB comprises blindly detecting the first SSB or receiving the first SSB based on information about the second base station (see paragraphs [0095], [0125], discloses the terminal device searches for 
As per claim 11:
Wang teaches an apparatus for wireless communication (see Figure 2, UE), comprising:
a memory (see Figure 2, paragraph [0069], memory 803);
and at least one processor coupled with the memory (see Figure 2, processor 802 coupled to memory 803) and configured to:
receive a first synchronization signal block (SSB) including a first broadcast channel (BCH) from a second base station other than a serving base station (paragraph [0096], discloses subsequent terminal devices receive the periodically sent common signal according to the configuration information. The adjacent/neighboring cell may send the common signal to the terminal device. Furthermore, paragraph [0064] discloses each cell includes a base station and thus said neighboring cell includes a neighboring base station. The common signal includes an SSB signal, please see paragraph [0117]. The content of the SSB signal includes PSS, SSS, PBCH and DMRS, please see paragraph [0119]);
decode the first SSB (see paragraphs [0070], [0071], the terminal device comprise of decoder 8043 for decoding all downlink signals as input samples);
determine, based on the first SSB and the first BCH, that a physical downlink shared channel (PDSCH) scheduled by the serving base station will overlap with a second SSB from the second base station (see paragraphs [0017], [0127], [0141], using the statistical characteristic information of the previously sent SSB (i.e. construed as said first SSB) from the adjacent cell, the terminal device determines that service data overlaps in the same time-Note: As explained earlier, the common signal is an SSB signal including said PBCH, please see paragraph [0126]);
estimate a channel of the second SSB based on the decoded first SSB (see paragraphs [0130], [0150], as part of the interference cancellation process, the terminal device determines the region/time-frequency resource where the common signal/SSB signal is received. Specifically, the terminal device determines the signal energy intensity of the common signal/SSIB signal in the mixed signal is strong, please see paragraph [0132]);
reconstruct the second SSB based on the estimated channel (see paragraph [0142], the terminal device may reconstruct the signal corresponding to the common signal/SSB signal according to the characteristic information, and then separate the same signal as the reconstructed signal from the received mixed signal);
remove the reconstructed second SSB from the PDSCH (see paragraph [0162], discloses if the signal energy intensity is greater than the target threshold, the terminal device deletes the signal carried by the time-frequency resource where the common signal is located and the time-frequency resource where the service data is overlapping. Other methods include demodulating and decoding the signal after the interference cancellation process and/or deleting the processed signal, please see paragraph [0167]. Note: As explained earlier, the service data is PDSCH, please see paragraph [0141]);
and decode the PDSCH (see paragraph [0164], discloses the terminal device demodulates and decodes the signal after the interference cancellation process).


Wang teaches the apparatus of claim 11, wherein the at least one processor is configured to estimate the channel of the second SSB based on the decoded first SSB by predicting data bits of a second BCH of the second SSB (see paragraph [0142], discloses the terminal uses the characteristics information including any one or more soft bit information, bit information and RE symbol information of a common signal sent in a historical period (construed as said first SSB) in reconstructing signal corresponding to the another common/SSB signal).
As per claim 20:
Wang teaches the apparatus of claim 11, wherein the at least one processor is configured to blindly detect the first SSB or receive the first SSB based on information about the second base station (see paragraphs [0095], [0125], discloses the terminal device searches for all the SSBs in the search window and uses the PSS and SSS blind detection. The terminal then calculate the cell ID of the SSB and then the terminal searches for the cell ID).
As per claim 21:
Wang teaches an apparatus for wireless communication (see Figure 2, UE), comprising:
means for receiving (see Figure 2, paragraph [0070], transceiver 801 for transmitting and receiving signals to and from the base station respectively) a first synchronization signal block (SSB) including a first broadcast channel (BCH) from a second base station other than a serving base station (paragraph [0096], discloses subsequent terminal devices receive the periodically sent common signal according to the configuration information. The adjacent/neighboring cell may send the common signal to the terminal device. Furthermore, PBCH and DMRS, please see paragraph [0119]);
means for decoding the first SSB (see paragraphs [0070], [0071], the terminal device comprise of decoder 8043 for decoding all downlink signals as input samples);
means for determining, based on the first SSB and the first BCH, that a physical downlink shared channel (PDSCH) scheduled by the serving base station will overlap with a second SSB from the second base station (see paragraphs [0017], [0127], [0141], using the statistical characteristic information of the previously sent SSB (i.e. construed as said first SSB) from the adjacent cell, the terminal device determines that service data overlaps in the same time-frequency resource as another common signal/SSB signal and thus co-frequency interference in the transmitted SSB is detected. Please note that said service data is scheduled data (PDSCH) received (please see paragraph [0141]). Note: As explained earlier, the common signal is an SSB signal including said PBCH, please see paragraph [0126]);
means for estimating a channel of the second SSB based on the decoded first SSB (see paragraphs [0130], [0150], as part of the interference cancellation process, the terminal device determines the region/time-frequency resource where the common signal/SSB signal is received. Specifically, the terminal device determines the signal energy intensity of the common signal/SSIB signal in the mixed signal is strong, please see paragraph [0132]);
means for reconstructing the second SSB based on the estimated channel (see paragraph [0142], the terminal device may reconstruct the signal corresponding to the common ;
and means for removing the reconstructed second SSB from the PDSCH (see paragraph [0162], discloses if the signal energy intensity is greater than the target threshold, the terminal device deletes the signal carried by the time-frequency resource where the common signal is located and the time-frequency resource where the service data is overlapping. Other methods include demodulating and decoding the signal after the interference cancellation process and/or deleting the processed signal, please see paragraph [0167]. Note: As explained earlier, the service data is PDSCH, please see paragraph [0141]), wherein the means for decoding are configured to decode the PDSCH (see paragraph [0164], discloses the terminal device demodulates and decodes the signal after the interference cancellation process).
As per claim 23:
Wang teaches the apparatus of claim 21, wherein the means for estimating the channel of the second SSB based on the decoded first SSB is configured to predict data bits of a second BCH of the second SSB (see paragraph [0142], discloses the terminal uses the characteristics information including any one or more soft bit information, bit information and RE symbol information of a common signal sent in a historical period (construed as said first SSB) in reconstructing signal corresponding to the another common/SSB signal).
As per claim 30:
Wang teaches a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor (see Figure 2, paragraph [0041], UE comprising memory and processor. A group of program codes are stored in the memory and are executed by the processor) cause the processor to:
receive a first synchronization signal block (SSB) including a first broadcast channel (BCH) from a second base station other than a serving base station (paragraph [0096], discloses subsequent terminal devices receive the periodically sent common signal according to the configuration information. The adjacent/neighboring cell may send the common signal to the terminal device. Furthermore, paragraph [0064] discloses each cell includes a base station and thus said neighboring cell includes a neighboring base station. The common signal includes an SSB signal, please see paragraph [0117]. The content of the SSB signal includes PSS, SSS, PBCH and DMRS, please see paragraph [0119]);
decode the first SSB (see paragraphs [0070], [0071], the terminal device comprise of decoder 8043 for decoding all downlink signals as input samples);
determine, based on the first SSB and the first BCH, that a physical downlink shared channel (PDSCH) scheduled by the serving base station will overlap with a second SSB from the second base station (see paragraphs [0017], [0127], [0141], using the statistical characteristic information of the previously sent SSB (i.e. construed as said first SSB) from the adjacent cell, the terminal device determines that service data overlaps in the same time-frequency resource as another common signal/SSB signal and thus co-frequency interference in the transmitted SSB is detected. Please note that said service data is scheduled data (PDSCH) received (please see paragraph [0141]). Note: As explained earlier, the common signal is an SSB signal including said PBCH, please see paragraph [0126]);
estimate a channel of the second SSB based on the decoded first SSB (see paragraphs [0130], [0150], as part of the interference cancellation process, the terminal device determines the region/time-frequency resource where the common signal/SSB signal is received. ;
reconstruct the second SSB based on the estimated channel see paragraph [0142], the terminal device may reconstruct the signal corresponding to the common signal/SSB signal according to the characteristic information, and then separate the same signal as the reconstructed signal from the received mixed signal);
remove the reconstructed second SSB from the PDSCH (see paragraph [0162], discloses if the signal energy intensity is greater than the target threshold, the terminal device deletes the signal carried by the time-frequency resource where the common signal is located and the time-frequency resource where the service data is overlapping. Other methods include demodulating and decoding the signal after the interference cancellation process and/or deleting the processed signal, please see paragraph [0167]. Note: As explained earlier, the service data is PDSCH, please see paragraph [0141]);
and decode the PDSCH (see paragraph [0164], discloses the terminal device demodulates and decodes the signal after the interference cancellation process).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9, 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim (US PG Pub. No. 2018/0279237).

Wang teaches the method of claim 1 with the exception of:
wherein the first SSB does not overlap with any PDSCH scheduled by the serving base station.
Kim teaches wherein the first SSB does not overlap with any PDSCH scheduled by the serving base station (see paragraph [0112], discloses SSB#0 and SSB#2 included in the first SSBG may not be overlapped with the region through which CCRS is transmitted in the data region having subcarrier spacing of 30 kHz. Note: see figure 1, paragraph [0061] any of the base stations 110-1 to 110-3 as well as 120-1 to 120-2 could transmit said data to the corresponding terminal and thus said serving base station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SSBs in different region from the data region as a way of avoiding downlink/uplink interference problems (please see paragraph [0071] of Kim).
Claims 19 and 29 are rejected in the same scope as claim 9.

6.	Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tang (US PG Pub. No. 2021/0045130).
	As per claim 4:
	Wang teaches the method of claim 1 with the exception of:
	wherein estimating the channel of the second SSB based on the decoded first SSB comprises using decoded symbols of the first SSB as pilot symbols.
wherein estimating the channel of the second SSB based on the decoded first SSB comprises using decoded symbols of the first SSB as pilot symbols (see paragraph [0155], the discloses the node uses the SSB signal as a pilot in recovering new SSB signal in 71st and 72nd resource elements (REs). Paragraph [0115] discloses all received messages are demodulated and decoded).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the detecting of resource position(s) (as disclosed in Tang) into Wang as a way of enabling the node to determine whether there is cross-link interference with other nodes (please see paragraph [0166] of Tang). Therefore, implementing such method yields low-overhead cross-link interference management (please see paragraph [0006] of Tang).
Claims 14 and 24 are rejected in the same scope as claim 4.

7.	Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of NPL (Titled: Cell search and synchronization in 5G NR, 2019).
As per claim 2:
Wang teaches the method of claim 1 with the exception of:
wherein decoding the first SSB includes determining a primary synchronization sequence, a secondary synchronization sequence, data bits of the first BCH, and time and frequency offsets.
NPL teaches wherein decoding the first SSB includes determining a primary synchronization sequence, a secondary synchronization sequence, data bits of the first BCH, and time and frequency offsets (see page 2, figure 1 and page 3 under “3 Radioframe “Physical Broadcast Channel (PBCH) transmits common information fields with service data, which must be demodulated by each user”. Thus the “common information fields” can be construed as said data bits of the first BCH).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the SSB structure (as disclosed in NPL) into Wang as a way of providing the possibility of frame synchronization by using the detected block location number with in radio frame from each received SSB (please see page 2, second paragraph of NPL).

	Claims 12 and 22 are rejected for the same reason(s) as mentioned above for claim 2.

Allowable Subject Matter
8.	Claims 5-8, 15-18 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474